Name: Commission Regulation (EEC) No 199/82 of 27 January 1982 on the classification of goods falling within subheading 23.07 B I a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31982R0199Commission Regulation (EEC) No 199/82 of 27 January 1982 on the classification of goods falling within subheading 23.07 B I a) of the Common Customs Tariff Official Journal L 021 , 29/01/1982 P. 0019 - 0019 Finnish special edition: Chapter 2 Volume 3 P. 0105 Spanish special edition: Chapter 02 Volume 9 P. 0050 Swedish special edition: Chapter 2 Volume 3 P. 0105 Portuguese special edition Chapter 02 Volume 9 P. 0050 *****COMMISSION REGULATION (EEC) No 199/82 of 27 January 1982 on the classification of goods falling within subheading 23.07 B I a) of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions must be laid down concerning the tariff classification of a premix consisting of ronidazole (INN) (12 % by weight calculated on the dry product) on a base of maize gluten (containing less than 10 % of starch) used in the preparation of supplementary animal feedingstuffs; Whereas heading No 23.07 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 3300/81 (3), refers to preparations of a kind used in animal feeding; Whereas the premix in question, although containing an active substance of a medicinal nature, is not prepared to be used as a veterinary medicament; whereas it has the characteristics of a product of a kind used in the preparation of animal feedingstuffs falling within heading No 23.07 (see also the Explanatory Notes to the CCC nomenclature, heading No 23.07, item II c)); whereas, within heading No 23.07, subheading 23.07 B I a) should be chosen for such a product; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 The premix consisting of ronidazole (INN) (12 % by weight calculated on the dry product) on a base of maize gluten (containing less than 10 % of starch) shall be classified in the Common Customs Tariff under subheading: 23.07 Sweetened forage; other preparations of a kind used in animal feeding: B. Other, containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II, or milk products: I. Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup: a) Containing no starch or containing 10 % or less by weight of starch. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 335, 23. 11. 1981, p. 1.